ORDER
The Disciplinary Review Board on December 4, 1998, having filed with the Court its decision concluding that GUY A. PELUSO *546of WEST LONG BRANCH, who was admitted to the bar of this State in 1984, and who was temporarily suspended from practice by Order of the Court dated September 10, 1998, for failure to cooperate with the Office of Attorney Ethics in ethics investigations, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.2(a) (failure to abide by client’s decision), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed about status of matter), RPC 1.4(b) (failure to explain matter to the extent reasonably necessary to permit client to make informed decisions), RPC 1.15(d) (recordkeeping deficiencies) and RPC 1.16(d) (failure to deliver file to client on termination of representation);
And the Disciplinary Review Board having further concluded that on reinstatement to practice, respondent should be required to practice law under the supervision of a proctor for a period of one year;
And good cause appearing;
It is ORDERED that GUY A. PELUSO is suspended from the practice of law for a period of three months, and until further Order of the Court, effective immediately; and it is further
ORDERED that no petition for reinstatement to practice be filed until all pending ethics matters against respondent are concluded; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*547ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.